Citation Nr: 1449269	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-03 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected stress fracture of the left tibia.

2.  Entitlement to a 10 percent disability rating based upon multiple, noncompensable service-connected disabilities.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for stress fracture of the right tibia.

5.  Entitlement to service connection for nerve damage of the lower extremities, claimed as secondary to service-connected stress fracture of the left tibia.

6.  Entitlement to service connection for right convex scoliosis, claimed as secondary to service-connected stress fracture of the left tibia.

7.  Entitlement to service connection for bilateral hip disability, claimed as secondary to service-connected stress fracture of the left tibia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated February 2009 and July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

A review of the record demonstrates that the Veteran was previously scheduled to appear at three personal hearings before a Veterans Law Judge, most recently in May 2014.  Prior to the May 2014 hearing, she requested that the hearing be rescheduled due to a conflict with her work schedule.  See the Report of General Information dated May 2014.  She has not since withdrawn this request.
The law requires that the Board decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014). 

The Board finds that the Veteran in the present appeal has made a timely motion to reschedule her Board hearing based upon good cause.  See 38 C.F.R. §§ 20.702(c).  Accordingly, the motion to reschedule the Veteran for a personal hearing before a Veterans Law Judge at the RO is granted.  A remand of the present appeal is necessary to afford the Veteran her requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the Nashville, Tennessee, RO.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

